

 
Exhibit 10(j)
 
 
 
Riz Chand
Employment Arrangements
 
As of June 6, 2005, TXU Corp. (the “Company”) has employed Riz Chand as Senior
Vice President, Human Resources on an at-will employee basis. The Company pays
Mr. Chand an annual salary equal to $325,000, and Mr. Chand is eligible to
participate in all compensation and benefit plans of the Company in which
similarly situated executives are eligible to participate, which currently
include the TXU Corp. Executive Annual Incentive Plan, the TXU Corp. 2005
Omnibus Incentive Plan, the TXU Corp. Salary Deferral Plan, the TXU Executive
Financial Advisement Program, the Executive Physical Examination Program, the
TXU Second Supplemental Retirement Plan, the TXU Corp. Executive Change in
Control Policy and the TXU Corp. 2005 Executive Severance Plan. Assuming Mr.
Chand is employed with the Company on the date 2007 awards are granted pursuant
to the 2005 Omnibus Incentive Plan, the award to be granted to Mr. Chand will
have a face value equal to not less than 125% of his base salary, based on the
share price of the Company’s common stock at the time of grant. 
 